
	

113 S1200 IS: Residential Energy Savings Act of 2013
U.S. Senate
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1200
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Sanders (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Energy Policy and Conservation Act to
		  promote energy efficiency and energy savings in residential buildings.
		  
	
	
		1.Short titleThis Act may be cited as the
			 Residential Energy Savings Act of
			 2013.
		2.State residential
			 building energy efficiency upgrades loan pilot program
			(a)Loans for
			 residential building energy efficiency upgradesPart D of title
			 III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is
			 amended by adding at the end the following:
				
					367.Loans for
				residential building energy efficiency upgrades
						(a)DefinitionsIn
				this section:
							(1)Consumer-friendly
				loan repayment approachThe term consumer-friendly loan
				repayment approach means a loan repayment method that—
								(A)emphasizes
				convenience for customers;
								(B)is of low cost to
				consumers; and
								(C)may tie loan
				repayment to an existing bill of the consumer.
								(2)Eligible
				entityThe term eligible entity means—
								(A)a State or
				territory of the United States; and
								(B)an Indian tribal
				government.
								(3)Energy advisor
				program
								(A)In
				generalThe term energy advisor program means any
				program to provide to homeowners or residents advice, information, and support
				in the identification, prioritization, and implementation of energy efficiency
				and energy savings measures.
								(B)InclusionsThe
				term energy advisor program includes a program that
				provides—
									(i)interpretation of
				energy audit reports;
									(ii)assistance in
				the prioritization of improvements;
									(iii)assistance in
				finding qualified contractors;
									(iv)assistance in
				contractor bid reviews;
									(v)education on
				energy conservation, renewable energy, and energy efficiency;
									(vi)explanations of
				available incentives and tax credits;
									(vii)assistance in
				completion of rebate and incentive paperwork; and
									(viii)any other
				similar type of support.
									(4)Energy
				efficiencyThe term energy efficiency means a
				reduction in energy use, including thermal energy for heating.
							(5)Energy
				efficiency upgrade
								(A)In
				generalThe term energy efficiency upgrade means any
				project or activity carried out on a residential building to increase energy
				efficiency.
								(B)InclusionsThe
				term energy efficiency upgrade includes the installation or
				improvement of renewable energy for heating or electricity generation serving a
				residential building carried out in conjunction with an energy efficiency
				project or activity.
								(6)Residential
				building
								(A)In
				generalThe term residential building means a
				building used for residential purposes.
								(B)InclusionsThe
				term residential building includes—
									(i)a
				single-family residence;
									(ii)a multifamily
				residence composed not more than 4 units; and
									(iii)a mixed-use
				building that includes not more than 4 residential units.
									(b)Establishment
				of program
							(1)In
				generalThe Secretary shall establish a program under this part
				under which the Secretary shall make available to eligible entities loans for
				the purpose of establishing or expanding programs that provide to residential
				property owners or tenants financing for energy efficiency upgrades of
				residential buildings.
							(2)No requirement
				to participateNo eligible entity shall be required to
				participate in any manner in the program established under paragraph
				(1).
							(c)Applications
							(1)In
				generalTo be eligible to receive a loan under this section, an
				eligible entity shall submit to the Secretary an application at such time, in
				such manner, and containing such information as the Secretary may
				require.
							(2)SelectionIn
				selecting eligible entities to receive loans under this section, the Secretary
				shall—
								(A)to the maximum
				extent practicable, ensure—
									(i)that both
				innovative and established approaches to the challenges of financing energy
				efficiency upgrades are supported;
									(ii)regional
				diversity among recipients, including participation by rural States and small
				States; and
									(iii)significant
				participation by low- and medium-income families;
									(B)evaluate
				applications based primarily on—
									(i)the projected
				reduction in energy use;
									(ii)the extent to
				which Federal funds are used to leverage additional funding from State, local,
				philanthropic, private sector, and other sources;
									(iii)the
				creditworthiness of the eligible entity; and
									(iv)the
				incorporation of measures, such as on-bill repayment, for making the loan
				repayment system for recipients of financing as consumer-friendly as
				practicable; and
									(C)evaluate
				applications based secondarily on—
									(i)the extent to
				which the proposed financing program of the eligible entity incorporates best
				practices for such a program, as determined by the Secretary;
									(ii)whether the
				eligible entity has created a plan for evaluating the effectiveness of the
				proposed financing program;
									(iii)the extent to
				which the proposed financing program incorporates energy advisor programs and
				support programs designed to increase the effectiveness of the program;
									(iv)the projected
				quantity of renewable energy to be generated, to the extent that renewable
				energy generation will be included;
									(v)the extent to
				which the proposed financing program will be coordinated and marketed with
				other existing or planned energy efficiency programs administered by—
										(I)utilities;
										(II)State, tribal,
				territorial, or local governments; or
										(III)community
				development financial institutions; and
										(vi)such other
				factors as the Secretary determines to be appropriate.
									(d)Term;
				interest
							(1)In
				generalThe Secretary shall establish terms and interest rates
				for loans provided to eligible entities under this section in a manner
				that—
								(A)provides for a
				high degree of cost recovery; and
								(B)ensures that the
				loans are competitive with, or superior to, other forms of financing for
				similar purposes.
								(2)Performance
				incentiveThe Secretary shall establish a performance incentive
				providing a repayment discount for eligible entities in an amount equal to not
				more than the value of the interest accrued on the loan provided to the
				applicable eligible entity under this section, based on performance as
				evaluated in accordance with the factors described in subparagraphs (B) and (C)
				of subsection (c)(2).
							(e)Use of
				funds
							(1)In
				generalAn eligible entity shall use a loan provided under this
				section to establish or expand a financing program—
								(A)the purpose of
				which is to enable residential building owners or tenants to conduct energy
				efficiency upgrades of residential buildings;
								(B)that may not
				require any initial capital, excluding fees; and
								(C)that incorporates
				a consumer-friendly loan repayment approach.
								(2)Structure of
				financing programThe financing program of an eligible entity
				may—
								(A)consist—
									(i)primarily or
				entirely of a financing program administered by—
										(I)the applicable
				State; or
										(II)a local
				government, utility, or other entity; or
										(ii)of a combination
				of programs described in clause (i); and
									(B)rely on financing
				provided by—
									(i)the eligible
				entity; or
									(ii)a third party,
				acting through the eligible entity.
									(3)Form of
				assistanceAssistance provided by an eligible entity under this
				subsection may be in the form of—
								(A)a revolving loan
				fund;
								(B)a credit
				enhancement structure designed to mitigate the effects of default; or
								(C)a program
				that—
									(i)adopts any other
				approach for providing financing for energy efficiency upgrades producing
				significant energy efficiency gains;
									(ii)produces a
				high-leverage ratio of non-Federal funds; and
									(iii)incorporates
				measures for making the loan repayment system for recipients of financing as
				consumer-friendly as practicable.
									(4)Scope of
				assistanceAssistance provided by an eligible entity under this
				subsection may be used to pay for costs associated with carrying out an energy
				efficiency upgrade, including materials and labor.
							(f)RepaymentAn
				eligible entity shall repay to the Secretary the amount of a loan provided
				under this section, together with—
							(1)interest accrued
				on that amount; and
							(2)such fees as the
				Secretary determines to be necessary to recover any portion of the costs of the
				program under this section.
							(g)Reports
							(1)Eligible
				entities
								(A)In
				generalNot later than 2 years after the date of receipt of the
				loan, and annually thereafter for the term of the loan, an eligible entity that
				receives a loan under this section shall submit to the Secretary a report
				describing the performance of each program and activity carried out using the
				loan, including anonymized loan performance data.
								(B)RequirementsThe
				Secretary, in consultation with eligible entities and other stakeholders (such
				as lending institutions and the real estate industry), shall establish such
				requirements for the reports under this paragraph as the Secretary determines
				to be appropriate—
									(i)to ensure that
				the reports are clear, consistent, and straightforward; and
									(ii)taking into
				account the reporting requirements for similar programs in which the eligible
				entities are participating, if any.
									(2)SecretaryThe
				Secretary shall submit to Congress and make available to the public—
								(A)not less
				frequently than once each year, a report describing the performance of the
				program under this section, including a synthesis and analysis of the
				information provided in the reports submitted to the Secretary under paragraph
				(1)(A); and
								(B)on termination of
				the program under this section, an assessment of the success of, and education
				provided by, the measures carried out by eligible entities during the term of
				the program.
								(h)Maximum
				amountThe Secretary may provide to eligible entities a total of
				not more than $2,000,000,000 in loans under this section for the costs of
				activities described in subsection
				(e).
						.
			(b)Reorganization
				(1)In
			 generalPart D of title III of the Energy Policy and Conservation
			 Act (42 U.S.C. 6321 et seq.) is amended—
					(A)by redesignating
			 sections 362, 363, 364, 365, and 366 as sections 364, 365, 366, 363, and 362,
			 respectively, and moving the sections so as to appear in numerical
			 order;
					(B)in section 362
			 (as so redesignated)—
						(i)in
			 paragraph (3)(B)(i), by striking section 367, and and inserting
			 section 367 (as in effect on the day before the date of enactment of the
			 State Energy Efficiency Programs Improvement Act of 1990 (42 U.S.C. 6201 note;
			 Public Law 101–440)); and; and
						(ii)in
			 each of paragraphs (4) and (6), by striking section 365(e)(1)
			 each place it appears and inserting section 363(e)(1);
						(C)in section 363
			 (as so redesignated)—
						(i)in
			 subsection (b), by striking the provisions of sections 362 and 364 and
			 subsection (a) of section 363 and inserting sections 364,
			 365(a), and 366; and
						(ii)in
			 subsection (g)(1)(A), in the second sentence, by striking section
			 362 and inserting section 364; and
						(D)in section 365
			 (as so redesignated)—
						(i)in
			 subsection (a)—
							(I)in paragraph (1),
			 by striking section 362, and inserting section
			 364;; and
							(II)in paragraph
			 (2), by striking section 362(b) or (e) and inserting
			 subsection (b) or (e) of section 364; and
							(ii)in
			 subsection (b)(2), in the matter preceding subparagraph (A), by striking
			 section 362(b) or (e) and inserting subsection (b) or (e)
			 of section 364.
						(2)Conforming
			 amendmentsSection 391 of the Energy Policy and Conservation Act
			 (42 U.S.C. 6371) is amended—
					(A)in paragraph
			 (2)(M), by striking section 365(e)(2) and inserting
			 section 363(e)(2); and
					(B)in paragraph
			 (10), by striking section 362 of this Act and inserting
			 section 364.
					(3)Clerical
			 amendmentThe table of contents of the Energy Policy and
			 Conservation Act (42 U.S.C. 6201 note; Public Law 94–163) is amended by
			 striking the items relating to part D of title III and inserting the
			 following:
					
						
							Part D—State energy conservation
				programs
							Sec. 361. Findings and
				purpose.
							Sec. 362.
				Definitions.
							Sec. 363. General
				provisions.
							Sec. 364. State energy
				conservation plans.
							Sec. 365. Federal assistance to
				States.
							Sec. 366. State energy
				efficiency goals.
							Sec. 367. Loans for residential
				building energy efficiency
				upgrades.
						
						.
				3.Funding
			(a)Budgetary
			 effectsThe budgetary effects of this Act, for the purpose of
			 complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by
			 reference to the latest statement titled Budgetary Effects of PAYGO
			 Legislation for this Act, submitted for printing in the Congressional
			 Record by the Chairman of the Senate Budget Committee, provided that such
			 statement has been submitted prior to the vote on passage.
			(b)Advance
			 appropriations requiredAn authorization of appropriations under
			 this Act or an amendment made by this Act shall be effective for a fiscal year
			 only to the extent and in the amounts provided in advance in appropriations
			 Acts.
			
